          20-12085         Doc 1          Filed 09/08/20               Entered 09/08/20 20:51:48                       Main Document              Pg
                                                                          1 of 45
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


  Southern District of New York
                                        (State)
 Case number (If known):                                      Chapter 11                                                             ❑ Check if this is an
                                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               USF Colleections, Inc.



 2.   All other names debtor used                 USF Collections
      in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names




 3.   Debtor’s federal Employer
      Identification Number (EIN)                         13- 404-2371



 4.   Debtor’s address                        Principal place of business                                   Mailing address, if different from principal place
                                                                                                            of business

                                                  1385 Broadway, Suite 1012A                         _
                                              Number          Street                                        Number       Street

                                                                                                     _
                                                                                                            P.O. Box
                                                  New York                      NY        10018
                                              City                              State     ZIP Code          City                        State        ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business

                                                  New York                                           _

                                              County
                                                                                                            Number       Street




                                                                                                            City                        State        ZIP Code




 5.   Debtor’s website (URL)                      USF Collections.com




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
          20-12085         Doc 1          Filed 09/08/20          Entered 09/08/20 20:51:48                        Main Document            Pg
                                                                     2 of 45
UUU
Debtor         USF COLLEECTIONS, INC.                                     _                     Case number (if known)
              Nam



                                            X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6. Type   of debtor
                                            ❑ Partnership (excluding   LLP)
                                            ❑ Other. Specify:

                                            A. Check one:
 7. Describe   debtor’s business
                                            ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            ❑ Railroad (as defined in 11 U.S.C. § 101(44))
                                            ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            X None of the above



                                            B. Check all that apply:

                                            ❑ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                            ❑ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes .



 8. Under  which chapter of the             Check one:
      Bankruptcy Code is the
      debtor filing?                        ❑ Chapter 7
                                            ❑ Chapter 9
                                            X Chapter 11. Check all that apply:
      A debtor who is a “small business                     ❑   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      debtor” must check the first sub-                         aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      box. A debtor as defined in                               affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      § 1182(1) who elects to proceed                           recent balance sheet, statement of operations, cash-flow statement, and federal
      under subchapter V of chapter 11                          income tax return or if any of these documents do not exist, follow the procedure in
      (whether or not the debtor is a                           11 U.S.C. § 1116(1)(B).
      “small business debtor”) must
                                                            X The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
      check the second sub-box.
                                                            noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                            less than $7,500,000, and it chooses to proceed under Subchapter V of Chapter
                                                            11. If this sub-box is selected, attach the most recent balance sheet, statement of
                                                            operations, cash-flow statement, and federal income tax return, or if any of these
                                                            documents do not exist, follow the procedure in 11 U.S.C.§ 1116(1)(B).



                                                            ❑   A plan is being filed with this petition.

                                                            ❑   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            ❑   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            ❑   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                            ❑ Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 2
           20-12085           Doc 1      Filed 09/08/20                Entered 09/08/20 20:51:48                         Main Document                     Pg
                                                                          3 of 45
UUU
Debtor          USF COLLEECTIONS, INC.                                            _                   Case number (if known)
                Nam



 9.   Were prior bankruptcy cases          X No
      filed by or against the debtor
                                           ❑ Yes.       District                               When                      _ Case number
      within the last 8 years?                                                                         MM / DD / YYYY
       If more than 2 cases, attach a                   District                               When                      _ Case number
       separate list.                                                                                  MM / DD / YYYY


 10. Are   any bankruptcy cases            X No
      pending or being filed by a
      business partner or an
                                           ❑ Yes.       Debtor                                                             Relationship

      affiliate of the debtor?                          District                                                           When
                                                                                                                                               MM / DD / YYYY
       List all cases. If more than 1,
                                                        Case number, if known
       attach a separate list.


 11. Why   is the case filed in this       Check all that apply:
      district?                            X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                           ❑ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does   the debtor own or have          X     No
      possession of any real               ❑ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                             Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                       ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard?

                                                       ❑   It needs to be physically secured or protected from the weather.

                                                       ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                       ❑   Other



                                                       Where is the property?
                                                                                      Number          Street

                                                                                                                                                                _

                                                                                                                                    _
                                                                                      City                                                State ZIP Code


                                                       Is the property insured?

                                                       ❑   No
                                                       ❑   Yes. Insurance agency

                                                                   Contact name                                                                                 _

                                                                   Phone




               Statistical and administrative information




 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 3
          20-12085        Doc 1         Filed 09/08/20                Entered 09/08/20 20:51:48                        Main Document                 Pg
                                                                         4 of 45
UUU
Debtor         USF COLLEECTIONS, INC.                                          _                    Case number (if known)
              Nam




 13.   Debtor’s estimation of             Check one:
       available funds                     X Funds will be available for distribution to unsecured creditors.
                                          ❑ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          X 1-49                                   ❑ 1,000-5,000                               ❑ 25,001-50,000
 14.   Estimated number of                ❑ 50-99                                  ❑ 5,001-10,000                              ❑ 50,001-100,000
       creditors
                                          ❑ 100-199                                ❑ 10,001-25,000                             ❑ More than 100,000
                                          ❑ 200-999

                                          ❑ $0-$50,000                             X $1,000,001-$10 million                    ❑ $500,000,001-$1 billion
 15.   Estimated assets                   ❑ $50,001-$100,000                       ❑ $10,000,001-$50 million                   ❑ $1,000,000,001-$10 billion
                                          ❑ $100,001-$500,000                      ❑ $50,000,001-$100 million                  ❑ $10,000,000,001-$50 billion
                                          ❑ $500,001-$1 million                    ❑ $100,000,001-$500 million                 ❑ More than $50 billion


                                          ❑ $0-$50,000                             X $1,000,001-$10 million                    ❑ $500,000,001-$1 billion
 16.   Estimated liabilities              ❑ $50,001-$100,000                       ❑ $10,000,001-$50 million                   ❑ $1,000,000,001-$10 billion
                                          ❑ $100,001-$500,000                      ❑ $50,000,001-$100 million                  ❑ $10,000,000,001-$50 billion
                                          ❑ $500,001-$1 million                    ❑ $100,000,001-$500 million                 ❑ More than $50 billion



              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
             $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                                 petition.
       debtor
                                                 I have been authorized to file this petition on behalf of the debtor.

                                                 I have examined the information in this petition and have a reasonable belief that the information is true and
                                                 correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                 Executed on        9/3/2020
                                                               MM / DD / YYYY
                                           /s/Ranjit Khanna                                                      Ranjit Khanna
                                                 Signature of authorized representative of debtor               Printed name


                                         Title   President




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 4
         20-12085         Doc 1       Filed 09/08/20                Entered 09/08/20 20:51:48                Main Document              Pg
                                                                       5 of 45
UUU
Debtor       USF COLLEECTIONS, INC.                                        _              Case number (if known)
            Nam




 18. Signature    of attorney

                                        /s/Gilbert Lazarus
                                        Signature of attorney for debtor

                                        Dated: 9/3//2020


                                            Gilbert A. Lazarus                                                                                 _
                                            Printed name

                                            Law Office of Gilbert A. Lazarus, PLLC                                                             _
                                            Firm name

                                            92-12 68th Ave.                                                                                    _
                                            Number         Street
                                            New York                                                        NY             11375
                                            City                                                           State           ZIP Code
                                             (917) 417-3795                                                Gillazarus@gmail.com
                                                                                                                                               _
                                            Contact phone                                                  Email address




                                            Bar number                                                     State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 5
20-12085          Doc 1      Filed 09/08/20         Entered 09/08/20 20:51:48              Main Document               Pg
                                                       6 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In Re:                                                                              Case No.: 20-__ (__)

USF COLLEECTIONS, INC.                                                              In proceedings for
                                                                                    Reorganization Under
           Debtor and Debtor-in-Possession.                                :        Chapter 11
                                                                                                               :
-------------------------------------------------------X

                                  AFFIDAVIT UNDER LOCAL RULE 1007

           USF Colleections, Inc., the above captioned Debtor and Debtor-in-Possession,

respectfully sets forth and alleges:

           1.       There is no, nor has there been any, other or prior bankruptcy proceeding pending

in this or any other jurisdiction.

           2.       A list containing the names and addresses of the twenty (20) largest unsecured

Creditors of this case, is made part of this Affidavit.

           3.       There is no property of the Debtor-in-Possession in custody of any public officer,

trustee, assignee for the benefit of creditors, mortgages, pledge or assignee.

           4.       The Debtor’s assets and liabilities, as of December 31st, 2019, are: $1,289,276.01

and $2,396,650.34, respectively.

           5..      The Debtor maintains a lease for the premises at 1385 Broadway, Suite 1012A,

New York, NY 10018. Current lease payments are in the monthly amount of: $ 16,115.75.

           6.       The lawsuit currently pending against the Debtor is: All-Ways Forwarding of NY,

Inc. v USF Collections, Inc. and Ranjit Khanna, Supreme Court of the State of New York,

County of New, Index No.: 650810/2020.

           7.       The Debtor’s secured claim(s) is1


1
    The Debtor’s inventory is stored with certain third-party(s) who may assert liens under the respective state law
20-12085      Doc 1   Filed 09/08/20      Entered 09/08/20 20:51:48         Main Document          Pg
                                             7 of 45



               a. Name: White Oak Business Capital, Inc;

               b. Address: 1155 6th Avenue, NY, NY 10036;

               c. Amount of claim: $1,441,760.82 and;

               d. Value of collateral: Amount Undetermined.

       8.      The Debtor’s books and records are located at: 1385 Broadway, Suite 1012A,

NY, NY 10018.

       9.      The Debtor’s substantial assets are located at: 1385 Broadway, Suite 1012A, NY,

NY 10018, AMK USA, Inc., 131 W. Commercial Ave., Suite B, Moonachie, NJ,07074 and JAM

Industries, 13605 Cimarron Ave., Gardena, CA. 90249.

       10.     The individual who comprises senior management of the Debtor is as follows:

Ranjit Khanna.

        11.    The Debtor is not a public corporation.

        12.    It is estimated that the gross payroll for employees exclusive of officers of the

Debtor for the period of thirty (30) days following the date of the commencement of this case

will aggregate approximately: $5,000.

       13.     It is estimated that the gross payroll for the officers of the Debtor for the period of

thirty (30) days following the date of commencement of this case will aggregate approximately:

$10,000.

       14.     It is estimated that additional expenses, including deposits for utility services and

purchases, for the period of thirty (30) days following the date of the commencement of this case

for the Debtor aggregate approximately $49,292.

       15.     It is estimated that for the period of thirty (30) days following the date of the

commencement of this case the Debtor will operate at a small profit.
20-12085       Doc 1   Filed 09/08/20      Entered 09/08/20 20:51:48          Main Document         Pg
                                              8 of 45



       16.      The Debtor is in business as an importer and wholesaler of apparel and

accessories.

       17.      A schedule of anticipated cash receipts and disbursements is made part of this

Affidavit.

       18.      The Debtor’s financial difficulties were initially triggered by adverse market

conditions in late 2019, which were dramatically exacerbated in early 2020 by the Covid-19

health emergency.

       19.      The Debtor believes that it is in the best interests of the Debtor and all of its

creditors that it be allowed to continue in the operation of its business and the management of its

property while negotiations are pending for a plan of reorganization.

       20.      A statement of the Debtor’s Equity Security Holders and Board of Directors

Resolution Authorizing Chapter 11 Filing are made part of this Affidavit.


Dated: New York, New York
       September 3rd 2020


                                                                /s/Ranjit Khanna, President

Sworn to Before Me:
Gilbert A Lazarus
Gilbert A. Lazarus
No. 02LA4966885
Commission Expires: July 21st 2022
                                20-12085     Doc 1      Filed 09/08/20   Entered 09/08/20 20:51:48      Main Document       Pg
Projected Budget for 3 months - August - October 2020                       9 of 45
                                                                                                         August-20   September-20 October-20          Total

Salary for Ranjit Khanna                                                                                    10000          10000       10000         30000
Freelance Design and Production Staff                                                                        5000           5000        5000         15000
Warehouse Storage & Shipping charges - NJ and CA Warehouse                                                   8500           8500        8500         25500
Trucking In & Out Charges                                                                                    1500           1500        1500          4500
International Freght Charges                                                                                 3500           3500        7500         14500
Brokerage & Custom Duty on New Imports                                                                       8929           5698       19533         34160
International & Domestic Courier charges                                                                      500            500         500          1500
Internet & Phone charges                                                                                      500            500         500          1500
EDI Charges                                                                                                   250            250         250           750
Insurance Cost                                                                                                500            500         500          1500
Factor Commission & Interest                                                                                 6073           5952        6514         18538
Cost Of Good (New Goods against orders)                                                                     32738          20892       71621        125252
Office Rent & Deposit                                                                                        3000           1500        1500          6000
                                                                                             Total         80990          64292     133418         278700



Projected Sales for August - October 2020
                                                                                           July Sales    August-20   September-20 October-20 Total 3 months
FACTOR SALES
FROM EXISTING INVENTORY                                                                                     87726          93027       81000        261753
NEW PRODUCTION SALES                                                                                        50097          37986      130220        218303

BULK SALES
FROM EXISTING INVENTORY                                                                                      6000           5000        5000         16000
NEW PRODUCTION SALES                                                                                         9427              0           0          9427

                                                                                               189833      153250         136013      216220        505483

INVENTORY AS OF 7/20/2020 AFTER INVOICES TILL 7/21/20                                       1207361.3
UNSHIPPED / UNASSIGNED INVOICES 7/21/2020                                                     189833
FACTOR - 185225.00
BULK - 4608.00
20-12085       Doc 1      Filed 09/08/20        Entered 09/08/20 20:51:48   Main Document         Pg
                                                  10 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In Re:                                                                 Case No.: 20-__ (__)

USF COLLEECTIONS, INC.                                                 In proceedings for
                                                                       Reorganization Under
        Debtor and Debtor-in-Possession.                               Chapter 11

-------------------------------------------------------X

                         STATEMENT OF EQUITY SECURITY HOLDERS

        The following are the shareholder(s) of the referenced debtor-corporation, each owning

fifty (50%) of the issued and outstanding common stock:

                 1. Gopalaswamy Perumal Chettiar; and

                 2. Ranjit Khanna

          I declare under penalty of perjury that the foregoing is true and correct.


                                                                USF Colleections, Inc.
                                                                By:/s/ Ranjit Khanna, President


        Dated: September 3rd 2020
        New York, New York
20-12085   Doc 1   Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                      11 of 45
20-12085   Doc 1   Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                      12 of 45
                   20-12085           Doc 1         Filed 09/08/20             Entered 09/08/20 20:51:48                        Main Document                 Pg
        Fill in this information to identify the case:                           13 of 45
        Debtor name USF Colleections Inc.
                                                                                           New York
        United States Bankruptcy Court for the: Southern                     District of
                                                                                           (State)                                                  ❑ Check if this is an
        Case number (If known):                                                                                                                         amended filing



        Official Form 204
        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                              12/15

        A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
        disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
        secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
        largest unsecured claims.


    Name of creditor and complete mailing              Name, telephone number,              Nature of the        Indicate if    Amount of unsecured claim
    address, including zip code                        and email address of                 claim (for           claim is       If the claim is fully unsecured, fill in only
                                                       creditor contact                     example, trade       contingent,    unsecured claim amount. If claim is partially
                                                                                            debts, bank loans,   unliquidated   secured, fill in total claim amount and deduction
                                                                                            professional         , or           for value of collateral or setoff to calculate
                                                                                            services, and        disputed       unsecured claim.
                                                                                            governmen
                                                                                            t contracts)
                                                                                                                                Total claim,     Deduction         Unsecure
                                                                                                                                if partially     for value of      d claim
                                                                                                                                secured          collateral or
                                                                                                                                                 setoff
          Knitwear Enterprises                       92-21-36963331                         Trade Debt                                                           $162,245.64
1         Plot No.27, Sector 12-A
          North Karachi Industrial Area
          Karachi PAKISTAN

          All-Ways Forwarding of NY Inc.             718-656-1200                           Services Rendered                                                    $142,725.79
2         182-30 150th Road,                         718-656-0100
          Jamaica, NY 11413                          lzheng@shipawf.com


          B.Bros Broadway Realty, LLC                636-230-9360                           Rent                                                                 $145,576.31
3         C/o Savitt Partners LLC                    646-354-7801
          530 7th Avenue, Suite 401
          New York, NY 10018

          Ayyoub Apparels                            92-21-32555033                         Trade Debt                                                           $104,461.80
4         3rd Fl, 18/A, S.I.T.E.
          Karachi PAKISTAN


          Crown Apparel                              92-21-36962368                         Trade Debt                                                           $100,291.46
5         Plot# 23/2, Sector 6-A,
          North Karachi Industrial Area
          Karachi, Pakistan

          Dollar Apparels                            011-91-9994578888                      Trade Debt                                                           $94,135.64
6         13, 60 Feet Road
          Kumaranan Thapuram
          Tirupur, Ind641 602
          India 9843038019

          Chase Card Services                        800-346-5538                           Credit Card                                                          $54,697.99
7         P O Box 1423
          Charlotte, NC 28201-1423


          Cotton Club                                Safeer@amhco.-inc.com                  Trade Debt                                                           $42,007.02
8         B-1 Street
          21/2 Sector 16A
          North Karachi Pakistan




        Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1
             20-12085          Doc 1         Filed 09/08/20           Entered 09/08/20 20:51:48                 Main Document                 Pg
                                                                        14 of 45

                                                                                                Case number (if known)
    Debtor       USF COLLEECTIONS INC.
                 Name



     Name of creditor and complete             Name, telephone             Nature of the         Indicate if    Amount of unsecured claim
     mailing address, including zip code       number, and email           claim (for            claim is       If the claim is fully unsecured, fill in only
                                               address of creditor         example, trade        contingent,    unsecured claim amount. If claim is partially
                                               contact                     debts, bank loans,    unliquidated   secured, fill in total claim amount and deduction
                                                                           professional          , or           for value of collateral or setoff to calculate
                                                                           services, and         disputed       unsecured claim.
                                                                           governmen
                                                                           t contracts)
                                                                                                                Total claim,     Deduction         Unsecure
                                                                                                                if partially     for value of      d claim
                                                                                                                secured          collateral or
                                                                                                                                 setoff
     Bank of America                          800-673-1044                 Credit Card                                                           $19,044.48
9    P.O Box 15796
     Wilmington, DE 19886-5796


   JC Enterprises                             Safeer@amhco.-inc.com        Trade Debt                                                            $29,113.66
10 Plot No. 01 & 02
   Street No. 4 Model Colony
   Town Malir, Karachi Pakistan

   Mabon Fashion Trends Co., Ltd              86-579-85202708              Trade Debt                                                            $27,467.48
11 Room 401,4/F NO.3 Building 20Area 2
   Yue Yang District
   Yiwi ZHEJIANG 322000 CHINA

   PSA Accountant & Consultant PC             201-288-0900                 Services Rendered                                                     $22,166.49
12 250 Pehle Ave., 2nd Floor                  201-288-0959
   Saddlebrook, NJ 07663                      ajay@psaccountants.com


   Gianna Bonura                              732-539-4049                 Services Rendered                                                     $17,836.00
13 1 Sunrise Drive
   Parsipanny, NJ 07054                       Gbonura13@gmail.com


   Huai An Winus Garment &Headwear            8651783395966                Trade Debt                                                            $17,527.01
14 Room 1707, Fine Home Plaza No 1            Winus@winuscap.com
   Huaian City Jiang Su China


   Qingdao Northstar Trading Co.              86-532-8729877               Trade Debt                                                            $16,020.00
15 Unit 2, Bldg 24, Baolong Intl Community    Northstar_lilac@163.com
   Wenyang Rd,Chengyang Dist
   Qingdao, China

   Link Target Textiles Ltd.                  Gabylam@linktarget.com. hk   Trade Debt                                                            $13,322.18
16 Gaby Lam
   Gabylam@linktarget.com. hk


   Double 'A' International                   92-XX-XXXXXXX                Trade Debt                                                            $10,522.60
17 Business Centre Room No.809813,814 8th     Rehan Rasheed
   Fl
   Chandrigar Rd, Karachi PAKISTAN

   Singh Trucking LLC                         201-355-6877                 Trade Debt                                                            $9,752.75
18 690 9th Street                             singhtrucking1@gmail.com
   Secaucus, NJ 07094



   Motherlines, Inc.                          516-256-7575                 Trade Debt                                                            $5,123
19 21 E. Valley Stream Blvd.                  516-256-7768
   Valley Stream, NY 11580




    Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 2
           20-12085         Doc 1      Filed 09/08/20        Entered 09/08/20 20:51:48              Main Document      Pg
                                                               15 of 45
   Akabas & Sproule                      www.Akabas-Sproule.com     Trade Debt                                          $7,696.10
20 Attn: Accounts Receivable
   488 Madison Avenue, Suite 1120
   New York, NY 10022-5702




  Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims        page 3
20-12085    Doc 1    Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                        16 of 45



Creditor                                                    Amount Owed

Alcon Transport Inc.                                        $5,198.15
P.O. Box 652
Maywood, CA 90270
213-747-4894
213-747-4896
trucking@alconpack.com

All-Ways Forwarding of NY Inc.                              $142,725.79
182-30 150th Road,
Jamaica, NY 11413
718-656-1200
718-656-0100
lzheng@shipawf.com

Akabas & Sproule                                            $7,696.10
Attn: Accounts Receivable
488 Madison Avenue, Suite 1120
New York, NY 10022-5702
www.Akabas-Sproule.com


Ayyoub Apparels                                             $104,461.80
3rd Fl, 18/A, S.I.T.E.
Karachi Pakistan
92-21-32555033
Safer@amhco-inc.com

B. Bros Broadway Realty, LLC                                $145,576.36
c/o Savitt Partners LLC
530 7th Avenue, Suite 401
New York, NY 10018
636-230-9360
646-354-7801


Bank of America                                             $19,044.48
P.O. Box 15796
Wilmington, DE 19886-5796
800-673-1044
www.bankofamerica.com

Chase Card Services                                         $54,697.99
P O Box 1423
Charlotte, NC 28201-1423
20-12085    Doc 1     Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                         17 of 45



800-346-5538
www.chase.com

Christian W. Cooper                                          $1,140
269 E. 10th Street
NY, NY 10009
Chris@humanrds.com

Complete Document Solutions                                  $482.12
19 Gloria Lane
Fairfield, NJ 07004

Cotton Club                                                  $42,007.20
B-1 Street, 21/2 Sector 16a
North Karachi , Pakistan
Safeer@amhco-inc.com

Crown Apparel                                                $100,291.46
Plot# 23/2, Sector 6-A
North Karachi Industrial Area
Karachi, Pakistan
92-21-36962368
Safeer@amhco-inc.com

Dollar Apparels                                              $94,135.64
13, 60 Feet Road
Kumaranan Thapuram
Tirupur, Ind641 602
INDIA 9843038019
011-91-9994578888
Dollar_Ramu@dollar-apparels.com

Double 'A' International                                     $10,522.60
Business Centre Room No.809813,814 8th Fl
Chandrigar Rd, Karachi PAKISTAN
92-XX-XXXXXXX
Rehan Rasheed
Safeer@amhco-inc.com

Dynamic Express, Inc.                                        $256.91
2501 71st Street
North Bergen, NJ 07047
201-985-0300
201-604-2050

Federal Express                                              $400.40.
20-12085    Doc 1      Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                          18 of 45



PO Box 371461
Pittsburgh, PA 15250

Filco Carting Corporation                                     $1,580.30
Attn: Accounts Receivable
197 Snediker Avenue
Brooklyn, NY 11207
718-456-5000
718-456-2045
mohammed@filcocarting.com


Firesystem Testing Company                                    $81.66
Attn: Accounts Receivable
54-01 35th Street
Long Island City, NY 11101-3233
212-972-5000
718-782-2405

First Ship Global                                             $4,720.28
42 West 38th Street
New York, NY 10018
(212) 382-1741
Smita@shipsglobal.us

Gianna Bonura                                                 $17,836.00
1 Sunrise Drive
Parsipanny, NJ 07054
732-539-4049
Gbonura13@gmail.com

Huai An Winus Garment &Headwear                               $17,527.01
Room 1707, Fine Home Plaza No 1
Huaian City Jiang Su China
8651783395966
Winus@winuscap.com

Information System Solutions & Services, LLC                  $1,281.25
34 West 33rd St, Suite# 1218
New York, NY 10001
212-643-1738
212-643-1847
david@isssusa.com

InterTrade Systems Inc.                                       $612.41
C/o T65036U
20-12085      Doc 1     Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                           19 of 45



P.O. Box 55811
Boston, MA 02205-5811
800-873-7803
450-786-2013
accounting@intertrade.com

JC Enterprises                                                 $29,113.66
Plot No.01 & 02, Street No.4
Model Colony, Town Malir
Karachi Pakistan
Safeer@amhco-inc.com


Jorge Dabah                                                    $662.09
1224 St. Nicholas Avenue, Apt 6G
New York, NY 10032
Phone: 786-281-28


Knitwear Enterprises                                           $162,245.64
Plot No.27, Sector 12-A
North Karachi Industrial Area
Karachi Pakistan
92-21-36963331
Safeer@amhco-inc.com

KTEX                                                           $3,937.50
Plot# G-13, Tahirabad
Ind Area
Liaquat Colony Hyderabad PAKISTAN
92-XX-XXXXXXX
safeer@amhco-inc.com

Labels Inter-Global, Inc.                                       $204.34
109 West 38th Street, # 701
New York, NY 10018
212-398-0006
212-768-8488
SteveZ@labelsIG.com

Link Target Textiles Ltd.                                      $13,322.18
Gaby Lam
Gabylam@linktarget.com. hk

Lph Packaging, Inc.                                            $2,271.36
1096 Julia Street
20-12085    Doc 1   Filed 09/08/20    Entered 09/08/20 20:51:48   Main Document   Pg
                                        20 of 45



Teaneck, NJ 07666
201-837-0438
201-837-0257
lphpack@aol.com

Mabon Fashion Trends Co., Ltd                               $27,467.48
Room 401,4/F NO.3 Building 20Area 2
Yue Yang District
Yiwi Zhejiang 322000 China
86-579-85202708


Mainetti USA Inc.                                           $4,949.62
Department At 40190
Atlanta, GA 31192-0190
201-215-2900

Motherlines, Inc.                                           $5,213.00
21 E. Valley Stream Blvd
Valley Stream, NY 11580
516-256-7575
516-256-7768
Victor.I.@motherlines.com


NexComData, LLC                                             $400.00
25 Richard Drive
Short Hills, NJ 07078
Phone: 201/650-6115
barry.shaw@comcast.net

Opentext Inc.
C/o J.P. Morgan Lockbox                                     $1,175.88
24685 Network Place
Chicago, IL 60673-1246
800-873-7803
450-786-2013
accounting@intertrade.com

Qingdao Northstar Trading Co                                $16,020.00
Unit 2, Bldg 24, Baolong Intl Community
Wenyang Rd,Chengyang Dist
Qingdao, China
86-532-8729877
Northstar_lilac@163.com
20-12085    Doc 1    Filed 09/08/20    Entered 09/08/20 20:51:48   Main Document   Pg
                                         21 of 45




PSA Accountant & Consultant PC                               $22,166.49
250 Pehle Ave., 2nd Floor
Saddlebrook, NJ 07663

201-288-0900
201-288-0959
ajay@psaccountants.com

Rai Trucking LLC                                             $5,030.00
70 Main Street, #2
Little Ferry, NJ 07643
Phone: 201/658-9700
raiherman@live.in

Ranjit Khanna                                                $39,000
50 Collen Court
Kendall Park, NJ 08824

ReadyRefresh By Nestle                                       $304.73
A Division of Nestle Water N.A. Inc.
P.O. Box 856192
Louisville, KY 40285-6192

Reliant Trucking Inc.                                        $860.00
6635 Caballero Blvd
Buena Park, CA 90620
323-574-2508
leticia@reliantca.com

Singh Trucking LLC                                           $9,752.75
690 9th Street
Secaucus, NJ 07094
Phone: 201/355-6877
singhtrucking1@gmail.com

Spring Systems                                               $1,579.41
124 East Merrick Road
Valley Stream, NY 11580
888-275-2160
212-202-7850
billing@springsystems.com

Sunshine Commercial Cleaning NY Inc.                         $707.69
1385 Broadway, Suite# 608
New York, NY 10018
20-12085    Doc 1     Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                         22 of 45



212-760-1359
212760-1360
Clean18sunshine@aol.com



Taylor Communications, Inc.                                  $1,178.86
(Fka Standard Register, Inc.)
P O Box 91047
Chicago, IL 60693-1047
877-448-5507
937-913-3040

The Hartford                                                 $417.00
P. O. Box 660916
Dallas, TX 75266-0916
800-464-0923
877-287-1313

Tick & Co., Inc.                                             $4,916.00
Attn: Accounts Receivable
One Hollow Lane
Lake Success, NY 11042-1215
516-365-6880
516-365-6824

Uline                                                        $162.34
Attn: Accounts Receivable
P O Box 88741
Chicago, IL 60680-1741
Phone 800-295-5510

USA-Connect                                                  $574.45
213 West 35th Street, Suite 601
New York, NY 10001
Phone: 212/293-2620
E-mail:roni@nyct.net

White Oak Business Capital Inc.                              $1,441,760.82
1155 6th Avenue
New York, NY 10036
212-887-7999

Widetec Co., Ltd.                                            $3,869.32
12F., NO.482, SEC.5
Zhongxiao E. Road
20-12085    Doc 1    Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                        23 of 45



Xinyi Dist,Taipei City,Taiwan
vicky@basilia.com.tw




Xerox Financial Services                                    $2,055.28
P. O. BOX 202882
Dallas, TX 75320-2882
844-733-9280
xfscustomercare@jdrsol.com
20-12085       Doc 1      Filed 09/08/20        Entered 09/08/20 20:51:48           Main Document       Pg
                                                  24 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In Re:                                                                       Case No.: 20-__ (__)

USF COLLEECTIONS, INC.                                                       In proceedings for
                                                                             Reorganization Under
        Debtor and Debtor-in-Possession.                             :       Chapter 11
                                                                                                    :
-------------------------------------------------------X

                                  CERTIFICATE OF THE PRESIDENT

        The undersigned certifies that an action of the Board of Directors was duly conducted.

        The following resolutions were passed as follows:

                          “RESOLVED, that Ranjit Khanna as the President, be and hereby
                          is, authorized and directed to file on behalf of the Corporation, a
                          Petition under Chapter 11 of the Bankruptcy Code, and to take all
                          steps necessary and proper for the filing of said Petition, including
                          the retention of the Law Office of Gilbert A. Lazarus, PLLC, 92-
                          12 68th Avenue, New York, New York 11375, as attorneys for that
                          purpose.

                          FURTHER RESOLVED, that Ranjit Khanna as the President of
                          the Corporation, be, and hereby is, authorized to cause the
                          Corporation to retain such other professionals as he, in his sole
                          discretion, may deem necessary or appropriate in connection with
                          the filing of said Petition under Chapter 11 of the Bankruptcy
                          Code.

                          FURTHER RESOLVED, that Ranjit Khanna as the President, of
                          the Corporation is further authorized to execute all such
                          documents and perform all such other acts as they, with the advice
                          of counsel, may deem necessary or desirable in order to carry out
                          the full intent and purposes of the foregoing resolutions adopted
                          at this meeting.”

         I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       September 3rd 2020

                                                                  USF Colleections, Inc.
                                                                  By:/s/ Ranjit Khanna, President
20-12085   Doc 1   Filed 09/08/20   Entered 09/08/20 20:51:48   Main Document   Pg
                                      25 of 45
20-12085       Doc 1      Filed 09/08/20        Entered 09/08/20 20:51:48    Main Document          Pg
                                                  26 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In Re:                                                                 Case No.: 20-__ (__)

USF COLLEECTIONS, INC.                                                 In proceedings for
                                                                       Reorganization Under
        Debtor and Debtor-in-Possession.                        :      Chapter 11
                                                                                                :
-------------------------------------------------------X

                              CORPORATE OWNERSHIP STATEMENT

        Pursuant to the Federal Rules of Civil Procedure and the Federal Rules of Bankruptcy

Procedure, to enable Judges to evaluate possible disqualifications, USF Colleections, Inc., as the

debtor and debtor-in-possession, certifies that the following are the corporations other the debtor

or a governmental unit that directly or indirectly own 10% or more of any class of the

corporation’s equity interests: None.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
      September 3rd 2020


                                                              USF Colleections, Inc.
                                                              By:/s/ Ranjit Khanna, President
20-12085       Doc 1      Filed 09/08/20        Entered 09/08/20 20:51:48     Main Document         Pg
                                                  27 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In Re:                                                                  Case No.: 20-__ (__)

USF COLLEECTIONS, INC.                                                  In proceedings for
                                                                        Reorganization Under
        Debtor and Debtor-in-Possession.                                Chapter 11

-------------------------------------------------------X

                 STATEMENT PURSUANT TO 11 U.S.C. SECTION 1116(b)(1)


                 1. I am the President of USF Colleections, Inc.

                 2. I submit this Statement in compliance with 11 U.S.C. Section 1116(b)(1).

                 3. The most recent cash-flow statement, balance sheet, statement of operations
                    and tax return are attached and made part hereof.

                      I declare under penalty of perjury that the foregoing is true and correct.


                 Dated: September 3rd 2020
                 New York, New York
                                                                 USF Colleections, Inc.
                                                                 By: /s/ Ranjit Khanna, President
